Citation Nr: 0212434	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-20 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial disability rating for 
residuals, right ankle fracture, status post arthroplasty, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1997 until May 
1999.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an October 1999 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Chicago, Illinois, which denied the benefit sought on 
appeal.

The Board notes that the veteran had been represented by 
AMVETS earlier in the course of his appeal.  However, AMVETS 
subsequently revoked their power of attorney in this case.  
By letter dated April 2002, the veteran was afforded the 
opportunity to select another service representative, or to 
choose an attorney or agent to represent him.  The letter 
stated that review of his appeal would be suspended for 30 
days, and if within that time the veteran did not notify the 
Board of a new representative, it would be assumed that he 
did not desire representation.  The 30-day period elapsed and 
thus there is no representative in the instant case.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's residuals, right ankle fracture, status 
post arthroplasty during the course of this appeal are 
productive of complaints of pain, occasional mild swelling 
and right ankle numbness upon exertion; the objective 
evidence does not show marked limitation of motion, but does 
reveal pain, loss of strength, and neuropathic changes, with 
a finding of loss of function.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 20 
percent for residuals, right ankle fracture, status post 
arthroplasty have been met.  38 U.S.C.A. § 1155 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in December 1999 and 
supplemental statements of the case issued in February 2000 
and September 2001.  In this regard, in August 1999, the RO 
contacted the veteran and notified him of the evidence needed 
to establish entitlement to the benefit sought, and what the 
RO would obtain, as well as what evidence was needed from the 
veteran and what he could do to help with his claim.  No 
further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).    The 
RO also made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  As a 
result of such efforts, the claims file now contains VA 
outpatient treatment reports dated from August 1999 through 
October 1999.  Also associated with the claims file is an 
October 2000 treatment report written by J.G., D.P.M.  
Finally, the Board observes that the veteran was afforded a 
VA examination in September 1999 in connection with his 
claim.  

With respect to the September 1999 VA examination, the Board 
notes the veteran's remarks, made in his December 1999 notice 
of disagreement, that the examiner did not use a goniometer 
to measure range of motion.  The veteran stated his belief 
that he should therefore be entitled to a new examination.  
While in many instances the failure to record measurements 
with a goniometer would require a new examination, the Board 
finds that, for the reasons stated below, the September 1999 
examination was adequate and the scheduling of another 
assessment of his right ankle would only serve to delay the 
disposition of this appeal.  

The Board notes that the veteran is rated under Diagnostic 
Code 5271, which does not base levels of compensation on 
specific degrees of limitations of motion, but rather awards 
benefits based on "moderate" or "marked" deformity.  
Furthermore, there are no other applicable Diagnostic Codes 
under which relief would be granted on the basis of a 
specific degree of limited motion.  As the question of 
whether limitation is moderate or marked does not require 
absolute numerical accuracy, the failure to use a goniometer 
is not critical here.  This is especially so in light of the 
fact that the September 1999 examination is not the sole 
piece of medical evidence under consideration.  Thus, as the 
other evidence of record is consistent with the September 
1999 findings, there is no reason to believe that there is 
any inaccuracy in the measurements noted.  Thus, the 
provision in 38 C.F.R. § 4.46 that measurements be accurate 
has been satisfied here.  Moreover, the Board's decision in 
this appeal represents the maximum benefit available under 
Diagnostic Code 5271, thus the veteran's request for a new 
examination is moot.     

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Thus, the 
obligation that the RO provide the claimant with any notice 
about how the responsibilities are divided between VA and the 
claimant in obtaining evidence is now moot. 

Relevant law and regulations

Increased ratings- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

The veteran received a VA examination in September 1999.  The 
report of medical history noted that he had fractured his 
right tibia in service, and underwent arthroscopic 
arthroplasty in September 1998.  He was said to have an 
osteochondral defect and decreased sensation in the right 
great toe since the procedure.  He was restricted from 
running and impact exercises pending physical therapy.  In 
November 1998 his dorsiflexion was to 5 degrees, plantar 
flexion was to 30 degrees, inversion was to 30 degrees and 
eversion was to 25 degrees.  There was pain with walking, but 
no swelling was present.  The veteran stated that he worse a 
brace on his right ankle.  

The veteran presented in September 1999 with complaints of 
pain in the right ankle after walking about one mile.  He 
stated that the pain could last for a couple of hours.  He 
further stated that he experienced pain in the right ankle 
after standing for about 3 hours.  The duration of the pain 
was variable, lasting up to a couple of hours.  He also 
reported occasional mild swelling.  He also complained of 
some numbness in the right great toe.  The veteran stated 
that he worse a brace on his right ankle.  He added that he 
did not play sports or do exercises.  

Upon examination, the veteran's range of motion in the right 
ankle was not remarkably different from that noted in 
November 1998.  The veteran was able to bear weight and to 
hop on either foot, though he contended that hopping on the 
right foot provoked some pain in the right ankle.  He was 
able to walk on his tiptoes but this caused some right ankle 
discomfort.  He could walk on his heels without pain.  
Walking on the outsides of his feet caused right ankle pain.  
Walking on the insides of the feet did not elicit pain.  
While walking on his toes, heels and sides of his feet, the 
veteran demonstrated normal agility and ability.  His gait 
was described as normal and brisk.  

The veteran's right ankle showed no deformity, tenderness or 
swelling.  Regarding range of motion (ROM), he had 20 degrees 
of dorsiflexion of the right ankle without pain, as compared 
to 30 degrees in the left ankle.  He had 30 degrees of 
plantar flexion of the right ankle, compared to 40 degrees on 
the left.  Plantar flexion did not produce pain.  Inversion 
and eversion were both to 10 degrees bilaterally.  Eversion 
provoked right ankle pain.  The veteran's right ankle also 
had decreased perception to light touch and pain of a slight 
degree, but he had normal vibratory sensation.  The veteran 
was diagnosed with post right ankle fracture and arthroplasty 
with sequelae as described.  X-rays of the right ankle were 
normal.

A September 1999 VA outpatient treatment report noted that 
there was no edema in the veteran's right ankle and that it 
was not particularly lax in motion.     

In October 2000, the veteran was examined by J.G., D.P.M.  
The veteran complained of pain in his right ankle.  He 
presented with severe palpable pain in his posterior tendon, 
and he had lost much function of that, compared to the other 
side.  The veteran was able to invert and plantar flex, 
though not as strongly as on the left side.  He had good 
palpable pulses, normal sensation and negative Babinski's 
test.  The veteran was starting to demonstrate neuropathic 
changes, with feelings of numbness in his toes.  An Unna's 
boot was applied and the veteran was to return one week 
later.  At that time, the report of treatment noted decreased 
muscle strength in the tibialis posterior and a positive 
Tinel's sign consistent with tarsal tunnel on the right.  
There were radicular symptoms into the hallux and second toe.  
Some ankle joint degeneration was also noted.  The veteran 
was diagnosed with tarsal tunnel syndrome.  It was noted that 
the Unna boot failed to provide any relief.  


Analysis

The veteran is presently rated under Diagnostic Code 5271 for 
limited motion of the ankle.  Under that Code section, a 10 
percent disability evaluation is warranted for moderate 
limitation of motion.  A 20 percent evaluation is provided 
where the evidence demonstrates marked limitation of motion.  

While the words "moderate" and "marked" are not defined in 
the VA Schedule for Rating Disabilities, the Board observes 
that "moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  Webster's New World Dictionary, 
Third College Edition (1988) at 871.  "Marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous."  
Id. at 828.

The Board finds that the medical evidence of record fails to 
establish "marked" disability such as to warrant the next-
higher rating under the criteria of Diagnostic Code 5271.  In 
so deciding, the Board notes that, when examined in September 
1999, the veteran's right ankle showed no deformity, 
tenderness or swelling.  His range of motion showed moderate 
limitation consistent with his presently assigned 10 percent 
evaluation.  Additional medical evidence, including the 
October 2000 treatment reports from J.G., also failed to show 
marked limitation of motion.  An October 9, 2000 report 
stated that the veteran had "lost a lot of function" in the 
right ankle as compared to the left.  However, no specific 
range of motion findings were offered, therefore it is not 
possible, from that statement alone, to conclude that the 
veteran's limitation was marked.  Indeed, the loss of 
function referred to by J.G. could have been caused by 
factors other than limited motion, such as neurological 
symptomatology.  Therefore, the finding regarding loss of 
function is more appropriately addressed below, in the 
Board's consideration of 38 C.F.R. §§ 4.40 and 4.45, and the 
Court's ruling in DeLuca.

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  Such functional impairment, however, must be 
objectively supported.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Here, the 
Board finds that while the objective evidence described above 
does not establish marked limitation of motion under 
Diagnostic Code 5271, the application of 38 C.F.R. §§ 4.40 
and 4.45, in light of the Court's ruling in DeLuca, does 
justify an additional evaluation for pain and limitation of 
function.   
The basis for this finding lies in the October 9, 2000, 
treatment report written by J.G.  Not only did that report 
note that the veteran "lost a lot of function" in his right 
ankle, it further noted "severe palpable pain" in the 
tibialis posterior tendon.  That report contained objective 
findings of neuropathic changes as well.  Additionally, a 
follow-up report one week later noted decreased muscle 
strength in the tibialis posterior and a positive Tinel's 
sign. The Board acknowledges that J.G. did not explicitly 
state that the loss of function was due to such pain and 
weakness, but the implication is sufficiently apparent that a 
grant is permissible and consistent with the benefit of the 
doubt doctrine.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board also notes that a treatment report from 
J.G. dated October 18, 2000, noted x-ray evidence of subtalar 
degeneration.  This necessitates contemplation of Diagnostic 
Code 5003.  That code section refers to the limitation of 
motion codes for the part affected.  As it has already been 
determined that an increased rating is not warranted based on 
limitation of motion, Diagnostic Code 5003 does not serve to 
further increase the veteran's disability evaluation. 

In summation, the objective medical evidence does not 
establish marked limitation of motion such as to allow for an 
increase in disability evaluation under Diagnostic Code 5271.  
Nevertheless, such an increase is warranted in this case on 
the basis of the medical records demonstrating findings of 
loss of function, pain and weakness.  Accordingly, the claim 
is granted.


ORDER

Subject to the rules governing the distribution of benefits, 
a 20 percent rating for residuals, right ankle fracture, 
status post arthroplasty, is granted.




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form: 

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

